Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the toothed collar, the toothed perimeter and first wall (of claims 5-7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat.
As to claim 13, Langstraat discloses an electronic device (100), the device (100) comprising: a control (136, icon, cursor, gaming characters, etc.) (Figs. 4-5, Pars. 23-24, see also Pars. 18, 20, 23); and a divot (130) associated with the control ((Figs. 4-5, Pars. 23-24, see also Pars. 18, 20, 23), wherein placing a stylus into the divot (130) allows adjustment of a parameter associated with the control using the stylus (Figs. 4-5, Pars. 23-24, see also Pars. 18, 20, 23).
As to claim 15, Langstraat discloses the control is a button and the divot is in the button (stylus may be used to apply downward force on button/pressure sensor 136 under the divot 130 to “click”/select the icon) (Fig. 5, Pars. 23-24, see also Pars. 18, 20, 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat and U.S. Patent Application Publication No. 2014/0071097 A1 to Namie.
As to claim 1, Langstraat discloses a system (100) for providing input to a computer (palmtop) (Figs. 1-2, Pars. 14-15), the system (100) comprising: a stylus (112) with a first end (116) (Figs. 1-2, Par. 15), the first end (116) to provide position information to the computer (Pars. 15, 20); and a divot(130), wherein when the first end of the stylus (116) is in a divot (130), the system detects an orientation of the stylus (112) (Fig. 4, Pars. 18, 20).
Langstraat does not expressly disclose a plurality of divots.
Langstraat does not expressly disclose a plurality of divots.
Namie discloses a plurality of cutout placement surfaces (5 end and 6 end) for a stylus (Figs. 6-22, Pars. 74-75).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lanstraat with the teaching of Namie to secure the stylus to improve convenience of the users as suggested by Namie (Par. 76).
As to claim 2, Langstraat as modified discloses a slot (Namie’s 7a and 7b) connects the plurality of divots (Namie’s 5 end and 6 end) (Namie’s Figs. 6-22, Pars. 74-75).  It would have been obvious to one of ordinary skill in the art to have modified Lanstraat with the teaching of Namie to secure the stylus to the display to improve convenience of the users as suggested by Namie (Par. 76).
As to claim 3, Langstraat as modified discloses the slot (Namie’s 7a and 7b) is along an edge of a display (Namie’s 132) (Namie’s Figs. 4-5, Par. 72; see also Langstraat’s Figs. 4, Par. 18).   It would have been obvious to one of ordinary skill in the art to have modified Lanstraat with the teaching of Namie to secure the stylus to the display to improve convenience of the users as suggested by Namie (Par. 76).
As to claim 8, Langstraat as modified discloses the slot comprises a steep side and a sloped side (Namie’s Fig. 17, Par. 92), such that the stylus may track into the slot (Namie’s 7a and 7b) down the sloped side and stop when contacting the steep side (Namie’s end near 10) (Namie’s Fig. 17, Par. 92). It would have been obvious to one of ordinary skill in the art to have modified Lanstraat with the teaching of Namie to make it easier to grab the stylus to improve convenience of the users as suggested by Namie (Par. 92).
As to claim 9, Langstraat as modified discloses the system detects when a first end of the stylus in a divot (Langstraat’s Fig. 4, Pars. 18, 20)and the system identifies which divot among the plurality of divots contains the first end of the stylus (Langstraat’s Fig. 4, Pars. 18, 20, Namie’s Figs. 6-22, Pars. 74-75).  It would have been obvious to one of ordinary skill in the art to have modified Lanstraat with the teaching of Namie to secure the stylus to improve convenience of the users as suggested by Namie (Par. 76).
As to claim 10, see claims 1 and 9.
As to claim 11, Langstraat discloses manipulation of the stylus comprises applying a torque between the stylus and the divot (Fig. 4, Pars. 18, 20, 23).
As to claim 12, Langstraat discloses in response to detecting the first end of the stylus in the divot, indicating a parameter on a display of the computing system (Fig. 4, Pars. 18, 20, 23), and in response to manipulation of the stylus while the first end of the stylus remains in the divot, updating display of the parameter (Fig. 4, Pars. 18, 20, 23).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat and U.S. Patent Application Publication No. US 2015/0205420 A1 to Calub et al. (Calub).
As to claim 14, Langstraat discloses placing the stylus in a divot allows adjustment of a parameter of the associated control using the stylus (Fig. 4, Pars. 18, 20, 23).
Langstraat does not expressly disclose a plurality of control each with an associated divot.
Calub discloses a plurality of control (122) each with an associated divot (144, 145) (Figs. 1A-3, 16A-16C, Par. 97).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lanstraat with the teaching of Calub to expand the deformable regions/control as suggested by Calub (Par. 76).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat and U.S. Patent Application Publication No. 2014/0071097 A1 to Namie; in view of 2005/0275623 A1 to Chadha.
As to claim 4, Langstraat as modified does not expressly disclose a camera to detect a position of a second end of the stylus.
Chadha discloses a camera (104) to detect a position of a second end of the stylus (112) (Figs. 2, 6, Par. 17).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lanstraat with the teaching of Chadha to provide accurate manipulation of information as suggested by Chadha (Par. 20).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat and U.S. Patent Application Publication No. 2014/0071097 A1 to Namie; in view of US 2004/0155862 A1 to Higginson.
As to claim 5, Langstraat as modified does not expressly disclose a toothed collar on the first end of the stylus and a toothed perimeter of the divot, such that the toothed collar and the toothed perimeter mesh when the first end of the stylus is in the divot.
Higginson discloses a toothed collar (18) on the first end of the stylus (10) (Figs. 2-7, 21, Par. 41) and a toothed perimeter of the divot (20), such that the toothed collar (18) and the toothed perimeter (20) mesh when the first end of the stylus (10) is in the divot (20) ) (Figs. 2-7, 21, Par. 41).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lanstraat with the teaching of Higginson to securely attach the stylus.
As to claim 6, Langstraat as modified discloses a torque sensor (Langstraat’s Fig. 4, Par. 18), wherein the torque sensor detects a torque applied to an interface between the toothed collar (Higginson’s 18) and the toothed perimeter (Higginson’s 20) when the stylus is rotated while the first end of the stylus is in the divot (Langstraat’s 130, Higginson’s 20) (Langstraat’s Fig. 4, Par. 18, Higginson’s Figs. 2-7, 21, Par. 41).  It would have been obvious to one of ordinary skill in the art to have modified Langstraat with the teaching of Higginson to securely attach the stylus.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowable subject matter is: the plurality of divots (130) are connected by a slot (440) with a toothed edge on a first wall of the slot (Fig. 5) such that the toothed collar (120) interacts with the toothed edge on the first wall of the slot (440) when moving the first end of the stylus (in the slot (440) (Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,042,442 B2 to Kwak teaches an electronic device accessory with an opening into which a part of a pen is inserted, a depression into which a pen point of the pen is inserted, and a pen accommodation part that allow the pen to move when inserted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692